EXHIBIT MIDDLESEX WATER COMPANY Subsidiaries and Affiliates DIVIDEND REINVESTMENT AND COMMON STOCK PURCHASE EMPLOYEE AUTHORIZATION FORM FOR PAYROLL DEDUCTION THE MIDDLESEX WATER COMPANY IS HEREBY AUTHORIZED TO WITHHOLD THE AMOUNT INDICATED BELOW FROM MY PAYCHECK WEEKLY. $ EMPLOYEE NAME EMPLOYEE ADDRESS SOCIAL SECURITY NUMBER Date of birth(Must be 21 to participate) SIGNATURE DATE Minimum payroll deduction of $5 weekly Maximum of $100 weekly Employees on Bi-Weekly payroll will have twice the amount listed above withheld. CJS
